Title: From George Washington to Elias Boudinot, 3 February 1778
From: Washington, George
To: Boudinot, Elias



Dear Sir,
Head Quarters Valley Forge 3d Feby 1778

A Letter from Congress will accompany this containing two resolutions relative to prisoners. You will perceive by them that Congress go upon the presumption of our furnishing our prisoners in the Enemy’s hands wholly and intirely with provisions. Their fixing no rule for liquidating and accounting for the rations heretofore supplied by the Enemy, is a proof that they do not intend them to continue, but expect our prisoners will hereafter be altogether victualled by ourselves. This is a matter it will be necessary to attend care fully to—both that a competent supply be immediately ready for the purpose, and that there be no deficiency in future—otherwise the consequences may be dreadful, for the past conduct of the enemy gives too much reason to apprehend, they would not be very apt to releive want, which we had undertaken wholly to administer to. I am with regard Dear Sir Your most Obedt servant

Go: W——n

